


Exhibit 10.66

 

`EMPLOYMENT AGREEMENT

 

                                  This Employment Agreement, (the “Agreement”)
effective as of August 1, 2002, is between Metromedia International Group, Inc.,
a Delaware corporation with an office at 505 Park Avenue, New York, New York
10022 (the “Company”) and Matthew Mosner, residing
at                                      (the “Executive”).

 

                                  WHEREAS, MIG and the Executive are parties to
an employment agreement dated as of November 27, 2001 (the “2001 Employment
Agreement”);

 

                                  WHEREAS, the Company and Executive desire to
amend certain of the terms contained in the 2001 Employment Agreement and to
continue to provide for the Company’s employment of Executive as the Company’s
Senior Vice President and General Counsel from and after the effective date of
this Agreement;

 

                                  WHEREAS, the Executive desires to be employed
by the Company from and after the effective date hereof on the terms and
conditions herein provided; and

 

                                  NOW THEREFORE, in consideration of the
foregoing and of the respective covenants and agreements of the parties herein
contained, the parties hereto agree as follows:

 

I.  Definitions.    Whenever the following terms are used in this Agreement they
shall have the meaning specified below unless the context indicates to the
contrary.

 

                                                A.              “Affiliate” 
means a person or entity which directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with
another person or entity.

 

                                                B.              “Cause”  means
(i) the Executive’s willful breach of any of his agreements, representations, or
covenants as set forth in this Agreement, which breach shall not have been cured
within thirty (30) days after written notice thereof shall have been given to
the Executive by the Company; or (ii) the indictment of, the filing of a
criminal “information” against, or the conviction of the Executive of a felony,
or other misdemeanor casting doubt on the Executive’s trustworthiness or
integrity.  For purposes of sub-clause (i) of this Section 1 B, an act, or
failure to act, on the Executive’s part shall be considered “willful” if done,
or omitted to be done, by him not in good faith and without reasonable belief
that his action or omission was in the best interests of the Company or a
Subsidiary; provided, however, that in no event shall any matter related to
Metromedia International Telecommunications, Inc.’s (“MITI”) former CEO or
former General Counsel or the Company’s actions relating to any such matters
arising prior to the date of this Agreement be grounds for terminating the
Executive for “Cause.”

 

                                                C.              “Change in
Control”  shall be deemed to have occurred if (A) following either (1) the
acquisition of 30% or more of the voting securities of the Company

 

--------------------------------------------------------------------------------


 

                by any person or persons (together with all affiliates as
defined in the Securities Exchange Act of 1934, as amended, of such person or
persons), whether by tender or exchange offer or otherwise, (2) a proxy contest
for the election of directors of the Company, or (3) a merger, consolidation or
other disposition or transfer of all or substantially all of the business or
assets of the Company , (i) the persons constituting the Board of Directors of
the Company  immediately prior to the initiation of such event, cease to
constitute a majority of the Board of Directors of the Company  upon the
occurrence of such event or within twelve (12) months after the occurrence of
such event, and such change in the persons constituting the Board of Directors
of the Company  shall not have been approved by a majority of the persons
constituting the Board of Directors of such entity immediately prior to the
initiation of such event and (ii) following such event the scope of the
Executive’s powers, duties, responsibilities or authority under this Agreement
materially changes or is reduced; or (B) a sale, transfer or other disposition
of all or substantially all of the business or assets of the Company  to a
person or entity not controlled by or under common control with the Company 
shall have been consummated and following such event the scope of the
Executive’s powers, duties, responsibilities or authority under this Agreement
materially changes or is reduced.

 

                                                D.                           
“Compete” means engaging in a business as a stockholder, an officer, a director,
an employee, a partner, an agent, a consultant, or any other individual or
representative capacity (unless the Executive’s duties, responsibilities, and
activities, including supervisory activities, for or on behalf of such business
are not related in any way directly or indirectly to such “competitive
activity”, or unless the Executive is the owner of five percent (5.0%) or less
of a publicly traded company and is a passive investor in that company) if it
involves any of the following:

 

                                                                                               
1.             Engaging in the communications and media businesses in Eastern
Europe, the republics of the former Soviet Union or in any other markets in
which, at the time of determination, the Company or any of its Affiliates owns
or operates a communications or media business, including, without limitation, a
variety of telephony businesses including cellular operators; providers of
local, long distance and international services over fiber-optic and
satellite-based networks, international toll calling and fixed wireless local
loop; wireless and wired cable television networks and broadband networks; and
FM radio stations (the “Company’s Business”).

 

                                                                2.         
Rendering services or advice pertaining to the Company’s Business to or on
behalf of any person, radio station, firm, or corporation in any such geographic
areas.

 

                                                E.                         
“Disability” means the inability or failure of the Executive, by reason of
physical or mental illness or accident, for one hundred eighty

 

2

--------------------------------------------------------------------------------


 

(180) consecutive days (or sixty (60) consecutive days three or more times in
any single period of three hundred sixty-five (365) consecutive days) to perform
his duties under this Agreement.

 

 

F.                          “Invention” means as follows:

 

1.                                                                                
Any and all machines, apparatuses, compositions of matter, methods, know-how,
processes, designs, configurations, uses thereof, or writings of any kind,
discovered, conceived, developed, made or produced or any improvement to them,
and will not be limited to the definition of any invention contained in the
United States patent laws;

 

2.                                                                                
All matters subject to copyright protection under United States copyright laws;

 

3.                                                                                
All matters subject to trademark protection under trademark laws of the United
States or those of any state of the United States or under common law of any
jurisdiction within the United States; and

 

4.                                                                                
All matters subject to protection as trade secrets under the laws or common law
of any state of the United States or of the United States.

 

G.                            “Notice of Termination” means a written notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated.

 

H.                              “Proprietary Information” means any information
relating to the business, operations or personnel of the Company (including any
of the Company’s Affiliates for the purposes of the confidentiality provision of
this agreement) that has not previously been publicly released by a duly
authorized representative of the Company and will include but will not be
limited to such confirmation encompassed in all drawings, designs,  plans, 
proposals, marketing and sales plans, financial information, costs, pricing
information, customer   information, personnel information and all methods,
concepts, or ideas used in and which have or may have a material importance too
the business of the Company and/or such Affiliate.

 

I.                               “Subsidiary” means any corporation,
partnership, limited partnership, or other business entity in which the Company
or any other Subsidiary directly or indirectly owns or controls capital stock
and/or ownership interests representing more than fifty percent (50%) of the
total combined voting power of all classes of stock or ownership interests of
such corporation,

 

3

--------------------------------------------------------------------------------


 

partnership, limited partnership, or other business entity.

 

                                                J.                            
“Term” means the period of the Executive’s employment for the Company, or any
successors or assigns of the Company as provided for in Section III of this
Agreement or as limited by Section VIII of this Agreement or elsewhere in this
Agreement.

 

II.                                     Employment.  The Company hereby agrees
to continue to employ the Executive from and after the date hereof, and the
Executive hereby agrees to continue to serve the Company, on the terms and
conditions set forth herein. The Company acknowledges that the Executive’s
primary place of employment shall be his home office in New Jersey. The
Executive represents and warrants that neither the execution by him of this
Agreement nor the performance by him of his duties and obligations hereunder
will violate any agreement to which he is a party or by which he is bound.

 

III.                                 Term.  The Company shall employ the
Executive for a period commencing as of the date of this Agreement and expiring
on July 31, 2003 (unless sooner terminated as provided herein).  The Term may be
extended or renewed upon mutual written agreement of the parties hereto.

 

IV.                                 Position and Duties   The Executive shall
serve as the Senior Vice President, General Counsel and Secretary of the
Company, and shall have supervision and control over, and responsibility for all
of the legal affairs of the Company and all Subsidiaries.  The Executive shall
devote substantially all his working time and efforts to the business and
affairs of the Company and all Subsidiaries.

 

V.                                     Compensation.  The Executive shall be
compensated as follows:

 

A.                                   Salary.  In consideration of and in full
payment for the due and faithful performance by the Executive of the Executive’s
duties hereunder, during the Executive’s employment pursuant to this Agreement
the Company will pay the Executive and the Executive agrees to accept a salary
at the rate of $275,000.00 per annum or $22,916.67 per month (the “Base
Salary”).

 

B.                                     Periodic Payments  The Company will pay
the Executive’s Base Salary hereunder periodically on dates established by the
Company, but not less frequently than once a month.

 

C.                                     Bonus.  During the Term, in addition to
the Base Salary set forth in subparagraph A of this Section, the Executive shall
be entitled to receive a bonus determined in the discretion of the Compensation
Committee of the Board of Directors of the Company  (“Additional Bonus”).  Any
Additional Bonus shall be paid to the Executive on the next regular scheduled
pay period after the date on which the bonus is earned or as otherwise provided
for by the Company’s policies and procedures.

 

4

--------------------------------------------------------------------------------


 

D.                                    Expenses.   During the Term, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him in connection with his services hereunder, including, without
limitation, first-class or business-class travel and hotel accommodations,
provided that the Executive shall account to the Company for such expenses in
accordance with Company policy.

 

E.                                      Employee Benefits; Programs; Life
Insurance. During the Executive’s employment with the Company the Executive will
be entitled to participate in and receive benefits under and in accordance with
the provisions of any Company employee benefit plans which may hereafter be in
effect which are applicable to the Executive or other employees generally of the
Company and for which the Executive qualifies under and pursuant to such
employee benefit plans. Nothing contained herein is intended in any way to
obligate the Company to provide the Executive employee benefits of any
description.  The Company will have the sole and unlimited discretion to
determine whether or not to provide any employee benefits, and, if so, the
nature, extent and costs to the Company and/or employee of any employee
benefits.  The Company currently maintains a life insurance policy insuring the
life of Executive in an amount and under terms that are consistent with company
policy.

 

F.                                      Vacation.  The Executive shall be
entitled to five (5) weeks of paid vacation in each calendar year.  The Company
acknowledges that Executive has already accrued and not yet used as of the date
of this Agreement an additional 24.5 vacation and one personal day which
Executive shall also have the right to use or to be fully compensated for during
or at the conclusion of the Term of this Agreement

 

VI.           Unauthorized Disclosures

 

A.                                         Exclusive Property of the Company.  
The Executive understands and agrees that all Inventions, or patents,
trademarks, copyrights trade secrets or any other rights relating to any of the
foregoing, which have or may have a material importance to the business of the
Company and which are conceived or made by the Executive during the Executive’s
employment by the Company, either alone or with others, are the sole and
exclusive property of the Company and/or Met International, Inc. and/or any
Affiliate of the Company or Met International, Inc., whether or not they are
conceived or made during the Executive working time for the Company, except to
the extent generally known or knowable by the general public or persons
generally knowledgeable in the radio broadcasting field.

 

                                                   B.              Immediate
Disclosure.  The Executive will immediately disclose to the

 

5

--------------------------------------------------------------------------------


 

                                    Company any and all improvements,
discoveries, ideas and inventions (whether or not patentable) heretofore made 
(other than those which are the property of the Executive’s previous employers)
or conceived by the Executive while in the employ of the Company which directly
relates to the business of the Company, or hereafter made or conceived by the
Executive while in the employ of the Company which directly relates to the
business of the Company, either alone or in conjunction with others,  whether or
not made or conceived at the request or upon the suggestion of the Company,
whether or not resulting from any work done in the course of the Executive’s
employment by the Company, and whether or not made or conceived during or
outside of the usual hours of employment or upon or not upon any premises of the
Company.

 

C.                                           Assignment.   The Executive hereby
assigns and will hereafter assign to the Company all present or future right,
title and interest in and to all Inventions relating to the business of the
Company referred to in subparagraphs B and C of this Section.  The Executive
will not disclose any such Inventions to any third party without the written
consent of the Company.

 

D.                                          Further Assurances.  At any time and
from time to time during and after the Executive’s employment by the Company, on
the request of the Company, without further consideration, the Executive will: 
(i) Execute specific documents of assignment in favor of the Company, or its
nominee, of any of the Inventions covered by this agreement; (ii) Execute all
papers and perform all acts the Company considers necessary or advisable for the
preparation, application procurement, maintenance, enforcement, and defense of
patent applications and patents of the United States or other jurisdictions of
such Inventions, for the perfection or enforcement of any trademarks, 
copyrights or trade secrets relating to such Invention, and for the transfer of
any interest the Executive may have in such Inventions.  Notwithstanding the
foregoing after the Term of this agreement, unless the Executive’s employment
was terminated for cause, the Executive will be entitled to reasonable
compensation for more than incidental time and effort required to be expended by
the Executive to fulfill the Executive’s responsibilities under this clause
(ii); (iii) Execute any and all papers and comments which the Company considers
to be necessary to vest sole right, title and interest in the Company or its
nominee in and to the above Inventions, patent applications, patents, or any
trademarks or copyright or applications therefore relating thereto.  The
Executive will execute all documents (including those referred to above) and do
all other acts which the Company considers to be necessary to assist in the
preservation of all the Company’s interests in such Inventions.

 

E.                                            List of Inventions or
Improvements.  The Executive has identified on

 

6

--------------------------------------------------------------------------------


 

Exhibit A attached hereto a complete list of all inventions or improvements
which have been made or conceived or first reduced to practice by the Executive
alone or in conjunction with others prior to the Executive’s employment by the
Company and which the Executive desires to be excluded from the operation of
this agreement.

 

F.                                            Confidentiality.  The Executive
will regard, to the best of the Executive’s ability, and preserve as
confidential all Proprietary Information of  the Company and/or any Affiliate of
the Company that has been or may be obtained by the Executive during the
Executive’s employment by the Company or otherwise, whether the Executive has
information in the Executive’s memory, or in writing, or other physical form.
The Executive will neither use for the Executive’s benefit or purposes, nor
disclose to others any Proprietary Information, either during the Term of this
Agreement or thereafter, except as required by the conditions of the Executive’s
employment hereunder. This provision will not apply to Proprietary Information
which has been voluntarily disclosed to the public by the Company and/or any
Affiliate of the Company or for the benefit of the Company and/or any Affiliate
of the Company or upon its or their express authorization or has been
independently developed and disclosed by others’ who are not subject to any
obligations of confidentiality to the Company.

 

G.                                           Preservation and Delivery. The
Executive will not remove from the premises of the Company or elsewhere, except
as an employee of the Company in pursuit of the business of the Company, any
documents or object containing or reflecting any Proprietary Information or any
other property of the Company and/or Met International, Inc.  The Executive
recognizes that all such documents and objects, whether developed by the
Executive or by someone else, are the exclusive property of the Company.  Upon
termination of the Executive’s employment hereunder the Executive will forthwith
deliver up to the Company all Proprietary Information, including, without
limitation, all correspondence, accounts, records and any other documents or
property made or held by the Executive or under the Executive’s control in
relation to the business or affairs of the Company, and no copy of any such 
Proprietary  Information  will  be  retained  by  the Executive.

 

H.                                          Permitted  Disclosures.  Under no
circumstances and at no time, during or after the Term of the Executive’s
employment, will the Executive, directly or indirectly, disclose, divulge,
render or offer any knowledge or information with respect to any Proprietary
Information, except in the course of the proper performance of the Executive’s
duties hereunder and the Executive acknowledges and agrees that any and all such
information will be received by the Executive in confidential capacity.

 

7

--------------------------------------------------------------------------------


 

VII.   Non-Competition

 

A.                             During the Term.  While the Executive is employed
by the Company during the Term of this Agreement, the Executive shall not
Compete with any business then being conducted by the Company or any Subsidiary.

 

VIII.          Termination.

 

A.                             Death.  The Executive’s employment hereunder
shall terminate upon his death.

 

B.                               Disability.  In the event of the Executive’s
Disability, the Company may terminate the Executive’s employment hereunder.

 

B.                               Termination by the Company. The Company may
terminate Executive’s employment hereunder at any time, upon first providing
Executive with thirty days written notice in advance of such termination.

 

C.                               Change in Control. Upon a Change in Control,
this Agreement may be terminated prior to the end of the Term at the option of
the Executive, which termination shall be effective as of the date on which the
Executive gives notice to the Company that he is terminating his employment
pursuant to this Section VIII D.

 

E.                                Notice of Termination. Any termination by the
Company or by the Executive shall be communicated by a written Notice of
Termination.

 

F.                                Date of Termination.  “Date of Termination”
shall mean (i) if the Executive’s employment is terminated as a result of the
Executive’s Disability, ten (10) days after a Notice of Termination is duly
given, (ii) the date of the Executive’s death, or (iii) if the Executive
terminates his employment hereunder or his employment hereunder is terminated
for any other reason, thirty days after the date on which a Notice of
Termination is duly given.

 

IX.               Compensation Upon Termination or During Disability.

 

A.        Death.  If the Executive’s employment shall be terminated due to
death, the Executive’s estate or other legal representative shall be entitled to
receive any Base Salary installments and any accrued reimbursable expenses (to
the extent provided in this Agreement) due in the month of death. In the event
of the Executive’s death, rights and benefits of the Executive under employee
benefit and fringe benefit plans and programs of the Company will be determined
in accordance with the terms and provisions of such plans and programs.

 

8

--------------------------------------------------------------------------------


 

B.                   Disability.  During any period that the Executive fails to
perform his duties hereunder due to Disability, the Executive shall continue to
receive his full Base Salary until the Executive’s employment is terminated
pursuant to Section VIII B hereof.   After termination due to Disability, the
Executive shall be paid disability benefits in accordance with any long-term
disability plan of the Company, if any, then in effect.  In the event of the
Executive’s Disability, rights and benefits of the Executive under employee
benefit and fringe benefit plans and programs of the Company will be determined
in accordance with the terms and provisions of such plans and programs.

 

C.    Compensation Upon Other Termination.

 

1.                     Except as provided below in Section IX C 2, if the
Executive’s employment shall be terminated for any reason other than Disability,
the Company shall pay the Executive his full Base Salary and any accrued
reimbursable expenses (to the extent provided in this Agreement) only through
the Date of Termination. Any rights and benefits the Executive may have under
employee benefit and fringe benefit plans and programs of the Company will be
determined in accordance with the terms of such plans and programs.

 

2.                     In the event the Executive’s employment hereunder is
terminated due to a Change in Control, then the Company shall pay to the
Executive the Executive’s Base Salary at the time of such termination which
amounts to Two Hundred Seventy Five Thousand ($275,000) Dollars.

 

X.            Successors; Binding Agreement.

 

A.               The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company by agreement in
form and substance satisfactory to the Executive to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.  The
foregoing shall not be required in the event of a public offering of the Company
stock or a transfer of stock of the Company by a person or entity which controls
the Company to an Affiliate of such person or entity.

 

B.                   As used in this Agreement, “the Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section X or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

 

C.                   The Executive may not assign this Agreement or any part
hereof without the prior written consent of the Company, which consent may be
withheld by the Company for any reason it deems appropriate.

 

9

--------------------------------------------------------------------------------


 

XI.                                                              Performance of
Duties in Compliance With Law.  The Executive agrees to perform his duties in
full compliance with all applicable laws, rules and regulations of any relevant
governmental authority.

 

XII.                                                          Company Policies  
The Executive agrees to comply with any and all the Company’s policies,
regulations and procedures, including but not limited to, those which relate to
the matters set forth in this agreement.  Periodically, at the request of the
Company, the Executive also agrees to execute and/or respond fully, truthfully,
accurately and completely to all documents or questionnaires as may be subjected
to the Executive in connection therewith.

 

XIII.                                                      Results of Breach. 
In the event of a material breach or threatened material breach by the Executive
of any of the provision of sections VI, XI or XII hereof the Company will be
entitled to an injunction (without posting a bond or other security therefor)
restraining the Executive from the commission of such breach, and any violation
by the Executive of any of the provision of either such paragraph will be
grounds for immediate termination of the Executive’s employment hereunder for
Cause.

 

XIV.                                                      Notice. For purposes
of this Agreement, notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

                                   If to the Company:

 

Metromedia International Group, Inc.

505 Park Avenue, 21st Floor

New York, New York 10022

Attn:  Chairman of the Board of Directors

 

                                   If to the Executive:

 

Matthew Mosner

 

 

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

XV.                                    Miscellaneous.    No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in

 

10

--------------------------------------------------------------------------------


 

writing signed by the Executive and such officer or director as may be
specifically designated by the Board of Directors.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or at any prior or subsequent time.  This Agreement sets
forth the entire understanding between the parties with respect to its subject
matter, and supersedes any prior or contemporaneous agreements relating thereto.

 

XVI.                                            Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

XVII.                                            Counterparts.  This Agreement
may be executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

XVIII.                                        Withholding.  Anything in this
Agreement to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive or his estate or beneficiaries shall be
subject to the withholding of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes and withholdings as required by law, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold have been
satisfied.

 

XIX.                               Choice of Law.  THIS AGREEMENT WILL BE
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED WITHIN THE STATE OF NEW YORK.

 

XX.                                                   Entire Agreement.   This
agreement (and the shareholders agreement to the extent incorporated herein)
constitutes the entire understanding between the parties, cancel and supersedes
all prior oral or written understanding and agreements between the parties
hereto and cannot be changed or terminated orally but only by and instrument in
writing signed by both parties hereto.

 

XXI.                Survival.  The covenants, representations and warranties of
this agreement will survive its execution, delivery and performance, and all
accrued obligations will survive its termination.

 

                        IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date first above written.

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

THE COMPANY:

 

 

 

 

 

 

 

 

METROMEDIA INTERNATIONAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Carl Brazell, Jr.

 

 

 

Name: Carl C. Brazell, Jr.

 

 

 

Title:  Chairman of the Board

 

 

 

 

 

 

 

THE EXECUTIVE:

 

 

 

 

 

 

 

By:

/s/ Matthew Mosner

 

 

 

Matthew Mosner

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

